Citation Nr: 1015327	
Decision Date: 04/27/10    Archive Date: 05/06/10

DOCKET NO.  01-09 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated 50 percent disabling.

2.  Entitlement to service connection for chronic headaches, 
to include as secondary to service-connected PTSD.

3.  Entitlement to a total rating for individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney-
at-Law


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from October 1980 to 
October 1983.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in October 2000, June 
2002, and June 2006, by the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Louis, Missouri, which 
respectively and inter alia, denied the Veteran's claims of 
entitlement to a TDIU, an increased rating above 50 percent 
for PTSD, and service connection for chronic headaches (to 
include as secondary to service-connected PTSD).  

During the course of the appeal, the RO determined in a 
September 2002 decision that the Veteran was not competent to 
handle VA funds.  On this basis, her father was named as her 
fiduciary custodian.  

The Veteran provided testimony at a hearing before a Veterans 
Law Judge in September 2003.  In this regard, the Veteran Law 
Judge who conducted that hearing retired from the Board; 
therefore, to comply with VA regulations, the Veteran was 
provided with a new hearing that was presided over by the 
undersigned Veterans Law Judge in November 2008.  See 38 
C.F.R. § 20.707.  Transcripts of both hearings have been 
obtained and associated with the Veteran's claims folder.  

In May 2004, the case was remanded for additional evidentiary 
and procedural development.  Following this development, the 
case was returned to the Board and adjudicated on the merits 
in a January 2009 decision which, inter alia, denied the 
claims for an increased evaluation above 50 percent for PTSD, 
service connection for chronic headaches, and a TDIU.  The 
appellant filed a timely notice of intent to appeal these 
denials to the United States Court of Appeals for Veterans 
Claims (Court).  In September 2009, the Court granted a joint 
motion of the appellant and the Secretary of VA to vacate the 
January 2009 Board decision and remand the matters back to 
the Board.

For the reasons that will be discussed below, the appeal is 
REMANDED to the RO.  VA will notify the appellant and his 
representative if further action is required on their part.


REMAND

The Court's vacatur of the January 2009 Board decision 
denying an increased rating above 50 percent for PTSD was 
premised, in part, on arguments submitted by the appellant 
that the evidence associated with the case warranted further 
development and consideration with respect to the 
relationship between her non-service-connected psychiatric 
diagnosis (i.e., major depression with psychotic 
features/psychosis, not otherwise specified) and military 
service.  Prior adjudications sought to distinguish those 
psychiatric symptoms associated with her service-connected 
PTSD from those associated with her non-service-connected 
major depression with psychotic features/psychosis, not 
otherwise specified/schizoaffective disorder, depressed type, 
when rating the severity of her PTSD.  The Court now remands 
the case to the Board for further development to determine if 
the diagnosis of major depression with psychotic 
features/psychosis, not otherwise specified/schizoaffective 
disorder, depressed type, is related to her period of active 
duty, such that any symptoms associated with this diagnosis 
must also be considered when rating the severity of her 
service-connected psychiatric disability.  As the clinical 
evidence indicates that her recurring chronic headaches are 
associated with the diagnosis of psychotic depression, the 
Board's denial of service connection for chronic headaches 
was vacated so that the claim could be reconsidered after 
first determining the relationship between the erstwhile non-
service-connected psychiatric disorder and the Veteran's 
service.  The Board's denial of a TDIU was also vacated by 
the Court as being inextricably intertwined with the outcome 
of these aforementioned increased rating and service 
connection claims.  

In December 2009, after the appellant's case was remanded to 
the Board from the Court, a letter from her VA psychiatrist, 
dated in May 2009, was received by the Board that contained a 
broad opinion linking her diagnosis of psychosis, not 
otherwise specified, to her period of active duty.  
Specifically, the psychiatrist made the following statement:

On the basis of my visits with (the Veteran), I 
believe (her) psychiatric condition first showed 
itself when (she was) in the Army.  My diagnosis 
of (her) psychiatric condition is "psychosis, not 
otherwise specified."

This statement was not first reviewed by the RO (as the 
agency of original jurisdiction) in the context of the 
Veteran's claims and no waiver in this regard accompanied the 
new evidence.  To avoid prejudicing the Veteran and to ensure 
her right to appellate due process, the case must therefore 
be remanded to the RO for adjudication of the claims in the 
first instance.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The Board observes that the medical records associated with 
the Veteran's claims file are current up to August 2008.  To 
ensure completeness of the evidence, the RO should contact 
the Veteran and request that she provide them with an account 
of all psychiatric treatment and treatment for headaches 
received from her healthcare providers, both VA and private, 
since August 2008.  The RO should then obtain these 
outstanding records (if any) for inclusion in the evidence.

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The Veteran should be contacted and 
asked to provide VA with a detailed 
summary of all treatment received from 
healthcare providers (both VA and private) 
for her psychiatric disabilities 
(including, but not limited to, PTSD and 
major depression with psychotic 
features/psychosis, not otherwise 
specified/schizoaffective disorder, 
depressed type) and headaches since August 
2008.  The summary should include the 
names and addresses of the non-VA care 
providers and the dates of treatment.  
After obtaining the necessary consent, the 
RO should contact each identified 
healthcare provider and request that VA be 
furnished with copies of the Veteran's 
relevant medical records for the period 
from August 2008 to the present.

2.  The VA psychiatrist who provided the 
May 2009 opinion linking the Veteran's 
diagnosis of psychosis, not otherwise 
specified, to her military service should 
be contacted and asked to provide an 
addendum to his opinion containing a 
detailed rationale for his conclusion in 
this regard.  

3.  Thereafter, the Veteran should be 
provided with a VA compensation 
examination to assess the severity of her 
service-connected psychiatric disability 
within the context of the aforementioned 
May 2009 opinion and the addendum 
obtained.  The claims file must be made 
available for review by the examiner in 
connection with the examination.  Whether 
the examiner concurs or disagrees with the 
May 2009 VA psychiatrist's opinion and 
associated addendum, he/she should provide 
a detailed rationale explaining why he/she 
concurs or disagrees with it.  The 
examiner should also provide an opinion, 
with complete rationale, as to whether it 
is at least as likely as not (50 percent 
or greater probability) that any other 
current Axis I disorder, to include major 
depression with psychotic features and 
schizoaffective disorder, depressed type 
(other than PTSD) is of service onset or 
otherwise related thereto.  The examiner 
should then provide an assessment of the 
severity of the Veteran's service-
connected psychiatric disability, 
providing clear distinctions between those 
psychiatric symptoms that are attributable 
to her service-connected Axis I 
diagnosis/diagnoses versus those 
attributable to her non-service-connected 
diagnosis/diagnoses, if applicable.  The 
examiner should provide a statement 
addressing the impact that these 
psychiatric symptoms have upon the 
Veteran's employability.  

The psychiatric examiner should also 
provide an opinion addressing the 
likelihood that the Veteran's chronic 
headaches are secondary to her psychiatric 
diagnoses.  The examiner should provide 
the following opinions:

(a.)  Is it at least as likely as not 
that the Veteran's recurring headaches 
are secondary to, or a manifestation of 
her Axis I diagnosis of PTSD?

(b.)  Is it at least as likely as not 
that the Veteran's recurring headaches 
are secondary to, or a manifestation of 
her Axis I diagnoses of major 
depression with psychotic 
features/psychosis, not otherwise 
specified/schizoaffective disorder, 
depressed type?

Pertinent documents in the claims folder 
must be reviewed by the aforementioned 
examiner, who should provide a complete 
rationale for any opinion given without 
resorting to speculation, reconciling any 
conflicting medical opinions rendered.

It would be helpful if the aforementioned 
examiner would use the following language, 
as may be appropriate: "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.

4.  Prior to the above VA medical 
examination, the RO should send an 
examination notification letter to the 
Veteran that clearly states that she is 
legally obligated to report for the 
examination, pursuant to 38 C.F.R. § 3.655 
(2009).

5.  Afterwards, the RO should review the 
claims file to ensure that the foregoing 
developments have been undertaken, taking 
any corrective measures deemed necessary 
to ensure compliance with the Board's 
instructions in this remand.  The RO 
should then readjudicate the Veteran's 
claim for service connection for chronic 
headaches (to include as secondary to a 
service-connected psychiatric disorder), 
entitlement to an increased evaluation 
above 50 percent for PTSD (including the 
sub-issue of entitlement to service 
connection for any additional psychiatric 
diagnosis/diagnoses), and entitlement to a 
TDIU.

If any claim remains denied, a 
supplemental statement of the case should 
be furnished to the Veteran and her 
representative.  After being provided with 
an opportunity to respond, the case should 
be returned to the Board if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

